Exhibit 10.2
Schedule Identifying Material Details of
Executive Agreements Substantially Similar to Exhibit 99.2 to Huntington’s
Current Report on Form 8-K dated November 21, 2005
As Amended by Exhibit 10.1 to Huntington’s Quarterly Report on Form 10-Q for the
Period
Ended September 30, 2008

          Name   Effective Date
 
       
Daniel B. Benhase
  January 1, 2006
Richard A. Cheap
  January 1, 2006
James E. Dunlap
  January 1, 2006
Shirley L. Graham
  April 22, 2009
Donald R. Kimble
  January 1, 2006
Mary W. Navarro
  January 1, 2006
Nicholas G. Stanutz
  January 1, 2006
Randall G. Stickler
  April 16, 2009
Mark E. Thompson
  April 20, 2009

Schedule Identifying Material Details of
Executive Agreements Substantially Similar to Exhibit 99.3 to Huntington’s
Current Report on Form 8-K dated November 21, 2005
As Amended by Exhibit 10.1 to Huntington’s Quarterly Report on Form 10-Q for the
Period
Ended September 30, 2008

          Name   Effective Date
 
       
Zahid Afzal
  July 17, 2007

 

 